Citation Nr: 1518482	
Decision Date: 04/29/15    Archive Date: 05/05/15

DOCKET NO.  13-21 920A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in San Diego, California


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses provided by Reach Air Medical Services, LLC, on November 1, 2010.


ATTORNEY FOR THE BOARD

J. Barone, Counsel



INTRODUCTION

The Veteran had active service from January 1966 to May 1969.  He died in December 2010.  The appellant is an air ambulance service that transported the Veteran from a private hospital to a VA facility in November 2010.

This matter comes before the Board of Veterans' Appeals (Board) from a decision of the Department of Veterans Affairs (VA) Medical Center in San Diego, California.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant asserts that air ambulance service to transport the Veteran from Pioneers Memorial Hospital to the San Diego VA Medical Center (VAMC) was approved by VA, and that VA is liable for payment of those services.  

The Board has reviewed the file certified to the Board by the VAMC as well as the electronic record.  While the paper file contains limited copies of VA treatment records, neither that file nor the electronic record contains complete VA treatment records.  Moreover, the record does not contain records of the treatment the Veteran received at Pioneers Memorial Hospital.  Absent these records, the Board is unable to make a fully informed decision regarding this appeal.

As noted, the Veteran is deceased.  The Board additionally notes that a VA Form 21-0820a, Report of First Notice of Death, dated in October 2014, reflects that the Veteran's surviving spouse is also deceased.  The surviving spouse's death was reported by a surviving child, whose name and address appears on the form.  If necessary, this individual should be contacted for assistance in obtaining records from Pioneers Memorial Hospital.

In light of the above discussion, the Board has determined that additional action is necessary.  Accordingly, the case is REMANDED for the following:

1.  With any necessary assistance from the appellant and the Veteran's surviving child (as noted on the VA Form 21-0820a), obtain records of the Veteran's treatment in October and November 2010 from Pioneers Memorial Hospital, including any contact with VA leading up to the Veteran's November 1, 2010 transfer to VA.

2.  Obtain VA medical records for the period from October 2004 through January 2011.  

Also obtain any VA administrative documentation (including but not limited to documents from VA's transfer coordinator) pertaining to the Veteran's November 1, 2010 transfer to VA.

3.  If, after making reasonable efforts to obtain named non-VA records VA is unable to secure same, or if after continued efforts to obtain federal records it is concluded that it is reasonably certain they do not exist or further efforts to obtain them would be futile, VA must notify the appellant and (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts made to obtain those records; (c) describe any further action to be taken with respect to the claim; and (d) inform the appellant that he or she is ultimately responsible for providing the evidence.  The appellant must then be given an opportunity to respond.

4.  Then, readjudicate the claim on appeal, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.   If the decision remains adverse to the appellant, the appellant should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

